258 Ga. 582 (1988)
372 S.E.2d 435
VALENTINE et al.
v.
HAMMILL et al.
46246.
Supreme Court of Georgia.
Decided October 6, 1988.
Reconsideration Denied October 20, 1988.
Jones, Osteen, Jones & Arnold, Charles M. Jones, Billy N. Jones, for appellants.
Eugene Highsmith, Robert L. Russell III, for appellants.
SMITH, Justice.
Appellant Edgar M. Edwards, a candidate, and appellant Michael Valentine, a voter, attempted to contest the results of the August 30, 1988 Democratic Primary election for nomination to the Senate from the Third District of Georgia. The results were certified on September 6, 1988. At approximately 4:00 p. m. on September 12, 1988, appellants' attorney called the Glynn County Superior Court Clerk's office from his office in Hinesville, Georgia, to alert them to the fact that employees from his office would be hand-delivering the petition contesting the election and that it may not be possible for them to arrive by 5:00 p. m. The employees did not reach the office until after 5:00 p. m. and the office was locked.
The employees knocked on the door for a few moments before the clerk unlocked the door and allowed them to enter. The employees left the petition and the cost for filing the same in the clerk's office. The petition was marked as filed on September 13, 1988, rather than on September 12, 1988.
The appellees asserted that the petition was not filed in a timely manner. The appellants' motion to correct the filing date was denied by the trial court after a hearing. We granted the appellants' application for an expedited appeal. We reverse.
It is a well established rule in Georgia that "`[a] paper is said to be filed, when it is delivered to the proper officer, and by him received to be kept on file.'" Peterson v. Taylor, 15 Ga. 483, 484 (60 Am. Dec. 705) (1854). The clerk of the court accepted the papers in his office, allowed the deputy clerk to figure the cost of filing, and accepted the cost. The papers were filed at that time.
Judgment reversed. All the Justices concur, except Marshall, C. J., not participating.